  Case 2:18-cr-00028-JPB-MJA Document 17 Filed 12/18/18 Page 1 of 7 PageID #: 19




                                                              United States Department of Justice

                                                             William .1 Powell
                                                             United States Attorney
                                                             United States Attorney Office
                                                             Northern District of West Virginia

                                                             November 12, 2018



 VIA ELECTRONIC MAIL ONLY                                                                     FILED
 Brian J. Kombrath, Esq.
 Federal Public Defender                                                                     DEC 18 2U
 for the Northern District of West Virginia                                          U.S DISTR,c
 230 W. Pike Street, Suite 360                                                         5
                                                                                       ELiq
 Clarksburg, WV 26301
 briankornbrath2Ifd.org

                            In re: United States v. Trenton Farnsworth
                                   Case Number2:I8CR 23

Dear Mr. Kornbrath:

        I write this letter to offer your client, Trenton Farnsworth, (hereinafter referred to as
“Defendant”) a plea to resolve matters referred to the United States Attorney’s Office for the
Northern District of West Virginia, said matters occurring on April 22, 2018, in Barbour County.
West Virginia, and May 6, 2018, in Lewis County, West Virginia. All references to the
‘Guidelines” refer to the guidelines established by the United States Sentencing Commission,
effective November 1, 1987, as amended.

        It is agreed between the United States and your client as follows:

1.     Defendant will waive his right to have the matters presented to a federal grand jury and
plead guilty to a one count Information, charging him with Possession with the Intent to Distribute
5 grams or more of Methamphetamine, a Schedule II controlled substance; in violation of Title
21, United States Code, Sections 841 (a)( 1) and 841 (b)( I )(B).



(Trenton Fanivorth                                             Date
 Defendant                  j

                                                                /L/ov’ 3-
 Brian J. Kornbrath, Esq.                                      Date
 Counsel for Defendant

                                                                                             Page 1 of7
 Case 2:18-cr-00028-JPB-MJA Document 17 Filed 12/18/18 Page 2 of 7 PageID #: 20




 2.      The maximum penalty to which Defendant will be exposed by virtue of his plea of guilty.
 as stated in paragraph I above is a term of imprisonment of not less than five (5) years and not
 more than forty (40) years, a fine of not more than $5,000,000.00, and a term of four (4) years
 supervised release.

3.     It is further understood by Defendant that there is a special mandatory assessment of
$100.00 (18 U.S .C. § 3013) per felony conviction which must be paid within 40 days following
entry of his plea by money order or certified check to the United States District Court. It is also
understood that Defendant may be required by the Court to pay the costs of his incarceration,
supervision, and probation.

4.     Defendant will be completely forthright and truthful with regard to all inquiries made of
him and will give signed, sworn statements and grand jury and trial testimony relative thereto.
Defendant will agree to submit to a polygraph examination if requested to do so by the United
States Attorney’s Office for the Northern District of West Virginia.

5.     A.      Nothing contained in any statement or any testimony given by Defendant, pursuant
               to paragraph 4, will be used against him as the basis for any subsequent prosecution.
               it is understood that any information obtained from Defendant in compliance with
               this cooperation agreement will be made known to the sentencing court; however,
               pursuant to Guideline IB1.8, such information may not be used by the Court in
               determining Defendant’s applicable guideline range.

       B.      This agreement does not prevent Defendant from being prosecuted for any
               violations of other Federal and state laws he may have committed should evidence
               of any such violations be obtained from an independent legitimate source, separate
               and apart from that information and testimony being provided by him pursuant to
               this agreement.

       C.      In addition, nothing contained in this agreement shall prevent the United States from
               prosecuting Defendant for perjury or the giving of a false statement to a federal
               agent, if such a situation should occur by virtue of his fulfilling the conditions of
               paragraph 4 above.



                                                             /tv.            2—°/
(Trenton Farnworth                                          Date
 Defendant
                                                            /,vv,      -,,



Brian J. Kornbrath, Esq.                                    Date
Counsel for Defendant

                                                                                         Page 2 of 7
 Case 2:18-cr-00028-JPB-MJA Document 17 Filed 12/18/18 Page 3 of 7 PageID #: 21




 6.     At final disposition, the United States will advise the Court of Defendant’s forthrightness
 and truthfulness, or failure to be forthright and truthful, and ask the Court to give the same such
 weight as the Court deems appropriate.

 5.     In exchange for this plea of guilty, the United States agrees not to pursue other charges
 related to Defendant’s conduct occurring on April 22. 2018, in Barbour County, West Virginia,
 and May 6, 2018, in Lewis County, West Virginia.

6.     There have been no representations whatsoever by any agent or employee of the United
States, or any other law enforcement agency, or Defendant’s counsel as to what the final
disposition in this matter should and will be. This Agreement includes nonbinding
recommendations by the United States, pursuant to Rule 1 1(c)(l)(B); however, Defendant
understands that the Court is not bound by these sentence recommendations, and that Defendant
has no right to withdraw his guilty plea if the Court does not follow the sentencing
recommendations set forth in this plea agreement.

7.     The United States will make the following nonbinding recommendations:

       A.     If, in the opinion of the United States Attorney’s Office, Defendant accepts
              responsibility and if the probation office recommends a two-level reduction for
              “acceptance of responsibility,” as provided by Guideline 3E1 .1, then the United
              States will concur in and make such recommendation;

       B.     Should Defendant give timely and complete information about his own criminal
              involvement and provide timely notice of his intent to plead guilty, thereby
              permitting the United States to avoid trial preparation and if he complies with all
              the requirements of this agreement, and if the Defendant is eligible under the
              “Guidelines,” then United States will recommend an additional one level reduction,
              so long as Defendant executes the plea agreement on or before NovemberZ 2018,
              and returns an executed copy to the United States by that day;

      C.      The United States will recommend that any sentence of incarceration imposed
              should be within the applicable guideline range.

8.     If in the opinion of the United States, the Defendant either engages in conduct defined
under the Applicable Notes of Guideline 3C 1.1, fails to cooperate as promised, or violates any

                                                           /t.4V
“Trenton Fary&th                                           Date
 Defèndant

                                                           /1/eVt4
Brian I Kombrath, Esq.                                     Date
Counsel for Defendant

                                                                                        Page3of7
  Case 2:18-cr-00028-JPB-MJA Document 17 Filed 12/18/18 Page 4 of 7 PageID #: 22




  other provision of this plea agreement, then the United States will not be bound to make the
  foregoing recommendations, and the Defendant will not have the right to withdraw his plea.

 9.     Pursuant to Sections 6B 1.4 and 1 B 1.3 of the Guidelines, the parties hereby stipulate and
 agree as follows:

         A.      that Defendant’s total drug relevant conduct is at least 100 grams but less than 150
                 grams of methamphetamine, otherwise known as “Ice” or “Crystal; and

         B.      that Defendant possessed firearms in relation to relevant drug activity, and a 2 level
                 increase is appropriate under Guideline Section 2D1.1(b)(1),

 The parties understand that pursuant to Guideline Section 6B1 .4(d), the Court is not bound by the
 above stipulations and is not required to accept same. Defendant understands and agrees that
 should the Court not accept the above stipulations, Defendant will not have the right to withdraw
 his plea of guilty.

 10.     Defendant is aware that 18 U.S.C. § 3742 affords a Defendant the right to appeal the
 sentence imposed. Acknowledging this, and in exchange for the concessions made by the United
 States in this plea agreement, Defendant waives the following rights:

        A.      Defendant knowingly waives all rights, pursuant to 28 U.S.C. § 1291 or any other
                statute or constitutional provision, to appeal the Defendant’s conviction on any
                ground whatsoever. This includes a waiver of all rights to appeal the Defendant’s
                conviction on the ground that the statute(s) to which the defendant is pleading guilty
                is unconstitutional, or on the ground that the admitted conduct does not fall within
                the scope of the statute(s).

        B.      The Defendant knowingly and expressly waives all rights conferred by 18 U.S.C. §
                3742 to appeal whatever sentence is imposed (including any fine, term of supervised
                release, or order of restitution) for any reason (including the establishment of the
                advisory sentencing guidelines range, the determination of the defendant’s criminal
                history, the weighing of the sentencing factors, and any constitutional challenges to
                the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
                order of restitution, and term or condition of supervised release).

                                                                          z
(Trenton Farr4vorth                                           Date
 Defendant
   ,g                                                          /t/)/.     2-    ai
 Brian J. Kornbrath, Esq.                                     Date
 Counsel for Defendant

                                                                                           Page4of7
     Case 2:18-cr-00028-JPB-MJA Document 17 Filed 12/18/18 Page 5 of 7 PageID #: 23




              C.      To challenge the conviction or the sentence which is within the maximum provided
                      in the statute of conviction or the manner in which it was determined in any post-
                      conviction proceeding, including any proceeding under 28 U.S.C. § 2255.

             Nothing in this paragraph, however, will act as a bar to Defendant perfecting any legal
     remedies he may otherwise have on appeal or collateral attack respecting claims of ineffective
     assistance of counsel or prosecutorial misconduct. Defendant agrees that there is currently no
     known evidence of ineffective assistance of counsel or prosecutorial misconduct.

            This waiver of appellate rights is not intended to represent the Defendant’s estimation of
     what an appropriate or reasonable sentence would or should be. Nor does this waiver of rights
     prevent Defendant from arguing for a sentence below the aforementioned adjusted advisory
     Guideline offense level at sentencing. The United States waives its right to appeal any sentence
     within the applicable advisory Guideline range. Both parties have the right during any appeal to
     argue in support of the sentence.

      11.   The United States reserves the right to provide to the Court and the United States Probation
     Office, in connection with any presentence investigation that may be ordered pursuant to Rule
     32(c) of the Federal Rules of Criminal Procedure, or in connection with the imposition of sentence
     should the Court, pursuant to Rule 32(c)(1), not order a presentence investigation, rele.ant
     information, including information regarding Defendant’s background, criminal record, the
     offenses charged in the Indictment and other pertinent data appearing at Rule 32(c)(2) of the
     Federal Rules of Criminal Procedure, as will enable the Court to exercise its sentencing discretion.
     The United States also retains the right to respond to any questions raised by the Court, to correct
     any inaccuracies or inadequacies in the anticipated presentence investigation report to be prepared
     by the Probation Office of the Court, and to respond to any written or oral statements made by the
     Court, by Defendant or his counsel.

  12.    Defendant agrees that all monetary penalties imposed by the Court will be due and payable
 immediately and subject to immediate enforcement by the United States as provided in 18 U.S.C.
 § 3613. Furthermore, Defendant agrees to provide all requested financial information to the
 United States and the United States Probation Office, arid agrees to participate in a pre-sentencing
 debtor examination if requested by the United States Attorney’s Office. Defendant also authorizes
 the Financial Litigation Unit in the United States Attorney’s Office to access the defendant’s credit
 report from any major credit reporting agency prior to sentencing in order to assess his financial
 condition for sentencing purposes. Defendant agrees to complete a financial statement, under

                                                                 /t/k’                 /
7’   Trenton Far4vorth                                          Date
     Defendant
                          /

     Brian .1. Kornbrath, Esq.                                  Date
     Counsel for Defendant

                                                                                             Page 5 of 7
 Case 2:18-cr-00028-JPB-MJA Document 17 Filed 12/18/18 Page 6 of 7 PageID #: 24




 penalty of peijury, and to submit the financial statement on the date specified and in accordance
 with instructions provided by the United States Attorney’s Office. Defendant further agrees that
 any schedule of payments imposed by the Court represents the defendant’s minimal financial
 obligation and shall not constitute the only method available to the United States to enforce or
 collect any criminal monetary penalty judgment. If Defendant is sentenced to a period of
 incarceration, Defendant agrees to participate in the Federal Bureau of Prisons’ Inmate Financial
 Responsibility Program, even if the Court does not specifically direct participation. In addition,
 Defendant agrees that the United States, through the Financial Litigation Unit, may submit any
 unpaid criminal monetary penalty to the United States Treasury for offset in accordance with the
 Treasury Offset Program, regardless of Defendant’s payment status or history at that time.

       In order to pay any outstanding criminal monetary penalties, Defendant agrees to a
voluntary garnishment of 25% of all nonexempt net disposable earnings from any job or
employment, to be withheld from his wages, salary or commissions, without prior demand for
payment under the Federal Debt Collection Procedures Act, 28 U.S.C. § 3205. Defendant hereby
also waives any exceptions that may be applicable under the Consumer Credit Protection Act, 15
U.S.C. § 1673.

 13.   Defendant understands that the United States Sentencing Guidelines are now advisory and
no longer mandatory. It is therefore understood that the sentencing court may ascertain and
impose a sentence below or above the applicable Guideline range, so long as that sentence is
reasonable and within the statutory maximum specified in Title 21 of the United States Code for
the offenses of conviction.

14.    If Defendant’s plea is not accepted by the Court or are later set aside or if he breaches any
part of this Agreement, then the Office of the United States Attorney will have the right to
withdraw any sentencing recommendations and/or to void this Agreement.

 15.    Defendant understands that the forfeiture of property will be part of the sentence imposed
in this case and stipulates to the existence of the requisite forfeiture nexus between the offense
conduct underlying this Agreement and the following specified property, which are proceeds of
the offense conduct underlying this agreement. property that facilitated the offense conduct
underlying this Agreement, or property used in a knowing violation of the offense conduct
underlying this Agreement: United States currency in the amount of $5.997.00.



                                                                      2     /
Trenton Farnworth                                           Date
Defendant
                                                            tL
Brian J. Kornbrath, Esq.                                   Date
Counsel for Defendant

                                                                                         Page6of7
Case 2:18-cr-00028-JPB-MJA Document 17 Filed 12/18/18 Page 7 of 7 PageID #: 25




  16.    Defendant hereby waives all interest in any property subject to this plea agreement in any
  administrative or judicial forfeiture proceeding, whether criminal or civil, state or federal. By
  signing this agreement, Defendant hereby withdraws any claim he may have filed in any
  administrative forfeiture action and agrees to the entry of a Declaration of Forfeiture. Defendant
 also agrees to consent to the entry of orders of forfeiture of the United States currency in the
 amount of $5,997.00. Defendant waives the requirements of Federal Rules of Criminal Procedure
 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, the announcement of
 the forfeiture at sentencing, and the incorporation of the forfeiture in the judgment. Defendant
 agrees to take all steps as requested by the United States to pass clear title to forfeitable assets to
 the United States, and to testify truthfully in any judicial forfeiture proceeding.

 17.    Defendant also waives all constitutional and statutory challenges in any manner (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this plea agreement on any grounds, including that the forfeiture constitutes an excessive fine or
punishment. Defendant further waives any failure by the Court to advise Defendant of the
applicable forfeiture at the time the guilty plea is accepted as required by Rule 1 1(b)(1 )(J).

18.    The above Seventeen (17) paragraphs constitute the entire agreement between Defendant
and the United States of America in this matter. There are no agreements, understandings, or
promises between the parties other than those contained in this Agreement.

                                                           Very truly yours.

                                                           WILLIAM J. POWELL
                                                           United States Attorne


                                                   By:___
                                                    T ad M. Cook
                                                    Assistant United States Attorney

As evidenced by my signature at the bottom of the Seven (7) pages of this letter agreement, I have
read and understand the provisions of each paragraph herein and, hereby, fuiiy approve of each
provision.



                                                                    V_.2,_)E/
Trenton FariisjWorth                                         Date
Defendant

                                                                                    /
Brian J. Kornbrath, Esq.                                     Date
Counsel for Defendant


                                                                                           Page 7 of 7
